PER CURIAM.
The justice was well authorized to find that the greater weight of the evidence favored the fact of an actual agreement of leasing for one year, entered into with the plaintiff corporation by the defendant’s wife in his name, and ratified by him. The ratification was amply sufficient to bind the defendant to the oral agreement made, and the substantial issue was directed to the terms of that agreement, whether a lease or a mere option. That the understanding was not for an option is indicated by the writings of the parties, which, in the choice of words, appear to refer to some concluded lease; and the testimony for the plaintiff as to the oral agreement is thus rendered the more probable. The question was simply one of credibility, and the justice, who saw and heard the witnesses, must be deemed to have determined the issue correctly.
Judgment affirmed, with costs.